DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 4/26/2022.
Claims 16-17 have been amended.  
Applicant’s election without traverse of claims 16-17 in the reply filed on 10/8/2021 is acknowledged.
Claims 26-33 have been added by amendment.  However, the independent claim lacks a special technical feature over the prior art  of Vogelstein and Li and thus lacks unity of invention.  
Claims 26-33 are thus withdrawn as non-elected inventions.
Claims 16-17 are pending and being examined.
	Claims 1-15 and 18-25 have been canceled.
Priority
	The instant application was filed 09/24/2019 is a national stage entry of PCT/US2018/022664, international filing date: 03/15/2018 PCT/US2018/022664 claims priority from provisional application 62476234, filed 03/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

It is noted a large number of non-patent literature documents were submitted  1/2/2020, however no IDS was found in file accompanying these documents.  Thus they have not been considered.
Drawings
The drawings are objected to because figures 4A and 4B contain nucleotide sequences that are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Response to Arguments
The objection with respect to color drawings has been withdrawn in view of the replacement sheets.
The response asserts the objection with respect to SEQ ID NO has been overcome in view of the replacement sheet.  This argument has been thoroughly reviewed but is not considered persuasive as the replacement sheets do not provide, “ SEQ ID NO:” as required by the statute prior to the number.  
Claim Objections
Claims 16-17 objected to because of the following informalities:  
Claim 16 is objected to as it recites “5'-C-phosphate-G-3'” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 16 recites “Cytosine” and “Uracil.”  “Cytosine” and “Uracil” are not proper nouns and are not the first word of the claims.  Thus “Cytosine” and “Uracil” do not need to be capitalized.  The claim should be amended to correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16  has been amended to recite, “herein said set of four target-specific amplification primers are amplicon and strand- specific for the four ends of the plus and minus strands of said converted DNA molecules.”    The claim previously recites “a population of DNA molecules.” Thus it is unclear what the claim is directed to as step (a) is to a population, while step (b) appears to be limited to a single strand.  This rejection can be overcome by amending the claims to clarify the relationship between step a) and b) or delete the wherein clause at issue.
Further the claim has been amended to recite, “amplifying said plus and minus strands of said converted DNA molecules with a set of four target-specific amplification primers comprising: i) a plus strand specific barcoded forward primer, ii) a plus strand specific reverse primer, iii) a minus strand specific barcoded forward primer, and iv) a minus strand specific reverse primer.”  The claim later recites, “further amplifying the amplified, barcoded, converted DNA molecules in an amplification reaction to form plus and minus strand families of amplified, barcoded, converted DNA molecules, wherein amplified, barcoded, converted DNA molecules that share the same molecular barcode form a family of DNA molecules; c) subjecting a plurality of members of the plus and minus strand families to sequencing reactions to obtain nucleotide sequences of both the plus and minus strands of said plurality of members of the plus and minus strand families.”  The specification suggests this is done by PCR.  Thus the metes and bounds are unclear when the amplifying of step b) ends and when the amplifying of step c).  Further the metes and bounds are unclear if the claim requires all members of a family (plus and minus strand) have the same barcode or encompass different barcodes consistent with the broadest reasonable interpretation of step b).  It is also unclear if “plus and minus strand families” are the same as the “family of DNA molecules.  This issue is continued in steps e and f by the “corresponding minus strand family.”  It is unclear what the “corresponding minus strand family” requires.
Claims e and f) recite “first plus strand family.”  Step b) is limited to amplification using 4 primers, two for plus strand and two for the minus strand, thus the claim is confusing in view of step a) which is to a population of DNA molecules while step b) is limited to 4 primers.  This rejection can be overcome by amending the claim to clarify the relationship of first strand family with the other steps of claims.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing and identifying . This judicial exception is not integrated into a practical application because no additional step depend from or otherwise integrate the judicial exceptions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active steps of the claim are routine and conventional.
Claim analysis
The instant claim 16 is directed towards a method for detecting methylation at a 5'-C-phosphate-G-3' (CpG) of DNA molecules simultaneously, comprising: a) treating a population of DNA molecules with bisulfite to convert cytosine bases in the DNA molecules to uracil bases, forming a population of converted DNA molecules each having plus and minus strands; b) amplifying said plus and minus strands of said converted DNA molecules with a set of four target-specific amplification primers comprising: i) a plus strand specific barcoded forward primer, ii) a plus strand specific reverse primer, iii) a minus strand specific barcoded forward primer, and iv) a minus strand specific reverse primer, thereby , forming a population of amplified, barcoded, converted DNA molecules, wherein said set of four target-specific amplification primers are amplicon and strand- specific for the four ends of the plus and minus strands of said converted DNA molecules; c) further amplifying the amplified, barcoded, converted DNA molecules in an amplification reaction to form plus and minus strand families of amplified, barcoded, converted DNA molecules, wherein amplified, barcoded, converted DNA molecules that share the same molecular barcode form a family of DNA molecules; 4) subjecting a plurality of members of the plus and minus strand families to sequencing reactions to obtain nucleotide sequences of both the plus and minus strands of said plurality of members of the plus and minus strand families;Application No. : 16/497,0580125US1 / C14666_P14666-03 Filed: September 24, 2019 Page: 4 of 16 e) comparing nucleotide sequences of a plurality of members in a first plus strand family and in a corresponding minus strand family  and identifying both said first plus strand family and said corresponding minus strand family as having>80% of the members containing a selected methylated G cytosine at a CpG dinucleotide; and f comparing nucleotide sequences of said plurality of members of said first plus strand family to nucleotide sequences of said plurality of members of said corresponding minus strand family, and identifying: i) a methylated C cytosine in >80% of the members of the first plus strand that is opposite nucleotide G guanine of a CpG dinucleotide in the corresponding minus strand, and/or ii) a methylated cytosine in >80% of the members of the corresponding minus strand that is opposite a nucleotide guanine of a CpG dinucleotide in the first plus strand.
 The comparing steps are mental steps or abstract ideas.   
The Identifying steps are mental steps or abstract ideas
The treating, amplifying, amplifying and subjecting steps are considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the how sample barcodes are added.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 16, the claim recites, “c) comparing nucleotide sequences of a plurality of members in a first plus strand family and in a corresponding minus strand family  and identifying both said first plus strand family and said corresponding minus strand family as having>80% of the members containing a selected methylated G cytosine at a CpG dinucleotide; and f comparing nucleotide sequences of said plurality of members of said first plus strand family to nucleotide sequences of said plurality of members of said corresponding minus strand family, and identifying: i) a methylated C cytosine in >80% of the members of the first plus strand that is opposite nucleotide G guanine of a CpG dinucleotide in the corresponding minus strand, and/or ii) a methylated cytosine in >80% of the members of the corresponding minus strand that is opposite a nucleotide guanine of a CpG dinucleotide in the first plus strand.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Further the identifying step is also an abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or under expression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 16 the claim requires treating, attaching, amplifying and subjecting steps.  
The specification in paragraph 49 teaches the use of commercially available bisulfite conversion kits.  The specification teaches sequencing was done by Illumina MiSeq instrument.
Vogelstein (WO2012142213), Li (Bioinformatics (2002) volume 18, pages 1427-1431) and Huang (US 2014/0287404 A1) teach the active steps of the claim are routine and conventional.
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the cited prior art demonstrate the active steps of the claim are routine and conventional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein (WO2012142213) and Li (Bioinformatics (2002) volume 18, pages 1427-1431).  .
Vogelstein teaches, “The identification of mutations that are present in a small fraction of DNA templates is essential for progress in several areas of biomedical research. Though massively parallel sequencing instruments are in principle well-suited to this task, the error rates in such instruments are generally too high to allow confident identification of rare variants. We here describe an approach that can substantially increase the sensitivity of massively parallel sequencing instruments for this purpose. One example of this approach, called "Safe-SeqS" for (Safe-Sequencing System) includes (i) assignment of a unique identifier (UID) to each template molecule; (ii) amplification of each uniquely tagged template molecule to create UID-families; and (iii) redundant sequencing of the amplification products. PCR fragments with the same UID are truly mutant ("super-mutants") if ≥95% of them contain the identical mutation. We illustrate the utility of this approach for determining the fidelity of a polymerase, the accuracy of oligonucleotides synthesized in vitro, and the prevalence of mutations in the nuclear and mitochondrial genomes of normal cells.” (abstract).
Vogelstein teaches,” UIDs, sometimes called barcodes or indexes, can be assigned to nucleic acid fragments in many ways. These include the introduction of exogenous sequences through PCR (40, 41) or ligation (42, 43). Even more simply, randomly sheared genomic DNA inherently contains UIDs consisting of the sequences of the two ends of each sheared fragment (Fig. 2 and Fig. 5 ). Paired-end sequencing of these fragments yields UID-families that can be analyzed as described above. .” (39).
Vogelstein teaches, “The UIDs are in excess of the analyte DNA fragments during amplification.” (08)
Vogelstein teaches,” to make more efficient use of the original templates, we developed a Safe-SeqS strategy that employed a minimum number of enzymatic steps. This strategy also permitted the use of degraded or damaged DNA, such as found in clinical specimens or after bisulfite- treatment for the examination of cytosine methylation (45). As depicted in Fig. 3, this strategy employs two sets of PCR primers. The first set is synthesized with standard phosphoramidite precursors and contained sequences complementary to the gene of interest on the 3' end and different tails at the 5' ends of both the forward and reverse primers. The different tails allowed universal amplification in the next step. Finally, there was a stretch of 12 to 14 random nucleotides between the tail and the sequence-specific nucleotides in the forward primer (40). The random nucleotides form the UlDs. An equivalent way to assign UIDs to fragments, not used in this study, would employ 10,000 forward primers and 10,000 reverse primers synthesized on a microarray. Each of these 20,000 primers would have gene-specific primers at their 3 -ends and one of 10,000 specific, predetermined, non-overlapping UID sequences at their 5'-ends, allowing for 108 (i.e., [104- ]2) possible UID combinations. In either case, two cycles of PCR are performed with the primers and a high-fidelity polymerase, producing a uniquely tagged, double-stranded DNA fragment from each of the two strands of each original template molecule (Fig. 3). The residual, unused UID assignment primers are removed by digestion with a single-strand specific exonuclease, without further purification, and two new primers are added. Alternatively or in addition to such digestion, one can use a silica column that selectively retains larger-sized fragments or one can use solid phase reversible immobilization (SPRI) beads under conditions that selectively retain larger fragments to eliminate smaller, non-specific, amplification artifacts. This purification may potentially help in reducing primer-dimer accumulation in later steps. The new primers, complementary to the tails introduced in the UID assignment cycles, contain grafting sequences at their 5' ends, permitting solid-phase amplification on the Illumina instalment, and phosphorothioate residues at their 3' ends to make PCR, the products are loaded on the Illumina instrument. As shown below, this strategy allowed us to evaluate the majority of input fragments and was used for several illustrative experiments.”  
Vogelstein teaches, “With this technology, both strands of each template molecule are sequenced redundantly after a number of preparative enzymatic steps.”33
Vogelstein does not specifically teach comparing sequences of members of a family to determine a C is methylated and part of a CpG island.
However, Vogelstein teaches, “A super-mutant is defined as a UID-famiiy in which >95% of family members have the same mutation.”(12).  Vogelstein teaches, “With either endogenous or exogenous UIDs, a super-mutant was defined as a UID-family in which ≥95% of members shared the identical mutation.”(61)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to compare the sequencing read from the sequencing reactions for the plus and minus strands to identify cytosines which had not be converted to uracil in greater than 95% of the reads and had a guanine in the complementary strand as part of CpG dinucleotide.  The artisan would be motivated to identify CpG dinucleotides  to identify methylated genes or sequences in the sample that may be regulated by methylation and Vogelstein specifically identifies identifying sequences with >95% identity as having an allele, in this case methylation or non-methylation..   The artisan would have a reasonable expectation of success as the artisan is merely using the teachings of Vogelstein.  
Vogelstein while teaching the use of bisulfite treated DNA does not specifically teach primers to the converted DNA.  
However, Li teaches method of designing primers for methylation specific PCR (title, abstract.)  Li teaches, “Numerous techniques have been invented for the mapping  of cytosine methylation, among them, bisulfiteconversion- based methods are probably the most widely used in recent years because they permit the rapid identification of methylated cytosine (5mC) in any sequence context. The bisulfite reaction was first described in early 1970s (Hayatsu et al., 1970; Shapiro and Weisgras, 1970) and was used by Frommer et al. ( 1992) in 1992 to distinguish between cytosine and 5mC in DNA. In this reaction, DNA is first treated with sodium bisulfite to convert cytosine residues to uracil in single-stranded DNA, under conditions whereby 5mC remains essentially non-reactive. The DNA sequence under investigation is then amplified by PCR with primers specific for bisulfite-modified DNA (Clark et al., 1994). Since the first description of bisulfite reaction in the application of studying 5mC, many methods based on the same principle have been developed including bisulfite-sequencing PCR (BSP; Clark et al., 1994), methylation-s.pecific PCR (MSP; Herman et al., 1996), a quantitative method called COBRA (Xiong and Laird, 1997), and methylation-sensitive single nucleotide primer extension (MS-SNuPE; Gonzalgo and Jones, 1997), with the first two being the most commonly used (Figure I ). A II methods share the same procedure of modifying DNA with sodium bisulfite as the first step and subsequently PCR amplification with primers specific for modified DNA.” (1427, 2nd column).  Li teaches CpG island prediction, general primer selection criteria, primer selection criteria specific for bisulfite conversion based PCR, Implementation (1428-1430).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use methylation specific forward and reverse primers in the method of Vogelstein.  The artisan would be motivated as Vogelstein specifically suggests the use of bisulfite treated DNA and Li teaches the use of methylation specific primers allows for detection of methylation state.  The artisan would have a reasonable expectation of success as the artisan is merely applying known methods of primer design in known methods.
Response to Arguments
The response traverses the rejection in view of the amendment with respects to methylation specific primers (converted DNA).  This argument has been thoroughly reviewed but is not considered persuasive as Li teaches use of methylation specific primers (DNA converted sequences) for detection of methylation.  
The response further asserts an unexpected result.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification are to specific primers and amplicons, while the instant claims are generic.  Thus the claims are not commensurate in scope with the alleged unexpected result.
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein (WO2012142213) and Li (Bioinformatics (2002) volume 18, pages 1427-1431) in further view of Huang (US 2014/0287404 A1).
The teachings of Vogelstein and Li are set forth above.
Vogelstein and Li do not specifically teach using sample barcodes for identifying different samples/ 
However, Hoffmann teaches that the step of amplifying adds a sample barcode to amplification products in the amplification reaction (pg 4 Fig. 2) and Lee teaches that the sample barcode identifies the amplification reaction (pg 3 para 2; " if one of the adaptors is indexed with multiple barcodes, the sequencing output will be sorted based on the used barcodes").
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use sample barcodes for the identification of the sample.  The artisan would be motivated to provide sample barcodes during the amplification reaction to allow for the combining of multiple samples prior to  sequencing.  The artisan would be motivated to use of multiple samples in a sequencing reaction would allow for analysis multiples samples at once saving time and money.  The artisan would have a reasonable expectation of success as the artisan is merely adding known sample barcodes to known methods.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634